DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: At page 13, line 24, the originally filed specification states that “a third portion 352 connecting the first portion 348 and the third portion 352.”  It is believed that this disclosure is intended to state that “a third portion 352 connecting the first portion 348 and the second portion 350 (emphasis added).”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5-7, 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769).  The Office notes that JP ‘984 was submitted as part of an IDS filed 27 August 2021.
With respect to claim 1, JP ‘984 teaches a component array comprising: a first multilayer ceramic component (see Drawings 1-3, element 3a) having a first terminal at a first end (see Drawings 1-3, element 2a) and a second terminal at a second end opposite the first end in a first direction (see Drawings 1-3, element 2b); a second multilayer ceramic component spaced apart from the first multilayer ceramic component in a second direction that is perpendicular to the first direction (see Drawings 1-3, element 3b), the second multilayer ceramic component having a first terminal at a first end (see Drawings 1-3, element 2a) and a second terminal at a second end opposite the first end in the first direction (see Drawings 1-3, element 2b); a heat sink layer arranged between the first multilayer ceramic component and the second multilayer ceramic component in the second direction (see Drawings 1-3, element 4).
JP ‘984 fails to explicitly teach a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.
Park, on the other hand, teaches  a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.   See FIG. 7, wherein a mounting structure (210’) is disposed between a pair of ceramic components (100 and 100’), and which extends between the respective terminal of the ceramic components (131/131’ and 132/132’), with first and second metallizations (211’/213’ and 212’/214’) connecting said terminals.  Such an arrangement results in a lowering of the acoustic noise of the stack of ceramic components.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘984, as taught by Park, to increase the size of the heat sink layer and add metallizations thereto, in order to decrease the acoustic noise of the capacitor stack.
With respect to claim 5, the combined teachings of JP ‘984 and Park teach that the second multilayer ceramic component comprises a top planar surface, and the first multilayer ceramic component comprises a bottom planar surface, wherein the heat sink layer is arranged between the top planar surface of the second multilayer ceramic component and the bottom planar surface of the first multilayer ceramic component.  See JP ‘984, Drawing 1 and Park, FIG. 7.
With respect to claim 6, the combined teachings of JP ‘984 and Park teach that the heat sink layer comprises a top planar surface and a bottom planar surface, and wherein the top planar surface of the heat sink layer is opposite the bottom planar surface of the first multilayer ceramic component, and the bottom planar surface of the heat sink layer is opposite the top planar surface of the second multilayer ceramic component.  See JP ‘984, Drawing 1 and Park, FIG. 7.
With respect to claim 7, the combined teachings of JP ‘984 and Park teach that the first metallization layer is formed on each of the top planar surface of the heat sink layer and the bottom 
With respect to claim 12, the combined teachings of JP ‘984 and Park teach that one or more of the first multilayer ceramic component and the second multilayer ceramic component comprises one or more of a capacitor, a varistor, and a resistor.  See JP ‘984, paragraph [0014]; see also, Park, paragraph [0089].
With respect to claim 13, the combined teachings of JP ‘984 and Park teach that the first multilayer ceramic component comprises a first capacitor and the second multilayer ceramic component comprises a second capacitor. See JP ‘984, paragraph [0014]; see also, Park, paragraph [0089].
With respect to claim 14, the combined teachings of JP ‘984 and Park teach a lead frame electrically coupled with the first terminal of the first multilayer ceramic component, the first terminal of the second multilayer ceramic component, and the first metallization layer formed on the heat sink layer.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 15, the combined teachings of JP ‘984 and Park teach that the lead frame comprises at least one lead that extends in the second direction for mounting the array to a mounting surface such that the second direction is perpendicular to the mounting surface.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 16, the combined teachings of JP ‘984 and Park teach that the lead frame comprises at least one lead that extends in a third direction that is perpendicular to each of the first direction and the second direction.  See JP ‘984, element 5a; see also, Park, element 411, noting that portions of each lead extend in three dimensions.
With respect to claim 17, the combined teachings of JP ‘984 and Park teach that the heat sink layer has a thickness in the second direction that ranges from about 0.1 mm to about 5 mm.  See JP ‘984, paragraph [0014], citing a thickness of 0.5 to 3.0 mm.
With respect to claim 18, the combined teachings of JP ‘984 and Park teach that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first direction and the second direction, and wherein the length of the array is greater than the width of the array.  See JP ‘984, Drawing 1 and Park, FIG. 1 and FIG. 5.
With respect to claim 20, JP ‘984 teaches a method of manufacturing a component array, the method comprising: obtaining a first multilayer ceramic component (see Drawings 1-3, element 3a) having a first terminal at a first end and a second terminal at a second end opposite the first end in a first direction (see Drawings 1-3, elements 2a and 2b); obtaining a second multilayer ceramic component spaced apart from the first multilayer ceramic component in a second direction that is perpendicular to the first direction (see Drawings 1-3, element 3b), the second multilayer ceramic component having a first terminal at a first end and a second terminal at a second end opposite the first end in the first direction (see Drawings 1-3, elements 2a and 2b); and arranging a heat sink layer between the first multilayer ceramic component and the second component in the second direction (see Drawings 1-3, element 4) 
JP ‘984 fails to explicitly teach a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.
Park, on the other hand, teaches  a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.   See FIG. 7, wherein a mounting 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘984, as taught by Park, to increase the size of the heat sink layer and add metallizations thereto, in order to decrease the acoustic noise of the capacitor stack.
With respect to claim 21, the combined teachings of JP ‘984 and Park teach coupling a lead frame with at least one of first terminal of the first multilayer ceramic component, the first terminal of the second multilayer ceramic component, or the first metallization layer formed on the heat sink layer.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 22, the combined teachings of JP ‘984 and Park teach coupling an additional lead frame with at least one of second terminal of the first multilayer ceramic component, the second terminal of the second multilayer ceramic component, or the second metallization layer formed on the heat sink layer.  See JP ‘984, element 5b; see also, Park, element 412.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769), and further, in view of Jung et al. (US 5,956,226).  
With respect to claim 2, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises a material having a thermal conductivity from about 150 W/m*C to about 300 W/m-*C at about 22 *C.  
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
With respect to claim 3, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises aluminum nitride.
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
With respect to claim 2, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises beryllium oxide.
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769), and further, in view of Song et al. (US Pat. App. Pub. No. 2020/0105472).  
With respect to claim 19, the combined teachings of JP ‘984 and Park fail to teach that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first 
Song, on the other hand, teaches that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first direction and the second direction, and wherein the width of the array is greater than the length of the array.  See FIG. 1.  Such an arrangement results in a reduced current path and reduced inductance.  See paragraph [0057].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Song, in order to reduce a current path and reduce inductance.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 8-11, the prior art fails to teach a third metallization, isolated from the first and second metallizations, when taken in conjunction with the limitations of base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848